DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	Claims 1-5, 9-12 and 14-16 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Kilde et al. (US 2018/0009217) in view of Whitelaw et al. (US 2010/0018419).
	With respect to claims 1, 10 and 11, Kilde et al.  (Fig.1) teaches a method of performing print registration in a can decorator 10 having a blanket wheel 16 and a plurality of inking stations (12a – 12f), one or more of the inking stations 1-6 which comprises a rotatable shaft 202 geared to the blanket wheel ([0042-0044]), a print cylinder 200 (Fig.2A) mounted on the shaft for rotation with the shaft during printing operations ([0041]), a backlash gear 214 i.e., an 
Kilde et al. does not teach a rotary encoder for determining the angular position of the print cylinder relative to the rotatable shaft.
However, the use of a rotary encoder for determining the angular position of the print cylinder relative to the rotatable shaft is well known in the art.  For example, Whitelaw et al. teaches a method of performing print registration in a printing press having a rotary encoder 34 or 82 (Fig.2, [0066] and [0082]) for determining the angular position of the print cylinder relative to the rotatable shaft during set-up and for providing an inherent electrical signal indicative of the angular position to a control unit i.e., an operator interface device 50 ([0087-0090]).  
 In view of the teaching of Whitelaw et al., it would have been obvious to one of ordinary skill in the art to modify method and a can decorator of Kilde et al.  by providing a rotary encoder for determining the angular position of the print cylinder relative to the rotatable shaft during set-up and for providing an electrical signal indicative of the angular position to an operator interface device as taught by Whitelaw et al. for optimizing the print quality through adjustment of the angular of a printing cylinder relative to the shaft of the printing cylinder so as to match the position of desired location of the images on the surface of a can to be printed, and because one of ordinary skill in the art would have been able to carry out such a modification, and the results were reasonably predictable. 
With respect to claims 2-4, Whitelaw et al. (Fig.2) teaches the rotary encoder 82 which comprises an inherent first section (not shown) being in a fixed position relative to a main body via a bracket 80 and the frame member 58 of the inking station via and a second section (not shown) being in a fixed position relative to the print cylinder 18 via a shaft 74 so as to provide an operative device. 

With respect to claims 9 and 12, while Kilde et al. teaches teach a backlash gear 216 for obtaining a measurement of an axial position of the cylinder relative to the shaft ([0044]), Kilde et al. does not teach a linear position sensor for obtaining a measurement of an axial position of the cylinder relative to the shaft.  
However, the use of a linear position sensor for detecting the position of a component relative to a shaft or a rail is conventional.  For example, Whitelaw et al. teaches the conventional use of a linear position sensor for detecting the position of a laser head 114 relative to a guide rail ([0122]).
In view of the teaching of Whitelaw et al., it would have been obvious to one of ordinary skill in the art to modify method and a can decorator of Kilde et al.  by substituting a conventional linear position sensor as taught by Whitelaw et al. in place of the backslash gear of Kilde et al. for the advantage of providing separate measuring system giving the user a choice of system to measure a position of a cylinder relative to the cylinder shaft. 
With respect to claim 14, Kilde et al. teaches the step of adjusting the angular position of the print cylinder on the shaft using the detected angular position which comprises displaying via a graphical interface 24a (Fig.1) the detected angular position on a display while manually performing the adjustment (0045]). 
Claims 6-8 and 13 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Kilde et al. in view of Whitelaw et al. as applied to claims 1 and 10, and further in view of Howard (US 2015/0260549 A1).
With respect to claims 6 and 13, Kilde et al. as modified by Whitelaw et al. teaches a method of performing print registration in a can decorator as recited. See the explanation of Kilde et al. and Whitelaw et al. above.     
Kilde et al. as modified by Whitelaw et al. does not teach a rotary encoder which is an induction encoder.

 In view of the teaching of Howard, it would have been obvious to one of ordinary skill in the art to modify method and a can decorator of Kilde et al. as modified by Whitelaw et al. by substituting a conventional inductive encoder as taught by Howard in place of the rotary encoder of Kilde et al. or Whitelaw et al. for the advantage of providing separate measuring system giving the user a choice of system to measure a position of a cylinder relative to the cylinder shaft, and because one of ordinary skill in the art would have been able to carry out such a modification, and the results were reasonably predictable. 
With respect to claim 7, Howard teaches the induction encoder comprises a laminar construction such as coils 16 (Fig.7A, 7B and [0091]).  Note that the selection of the desired material such as copper would be obvious through routine experimentation depending upon the configuration of the can decorator, the material of the print cylinder and the shaft to be used for printing in order to get best possible printing operation.
 With respect to claim 8, Kilde et al. (Fig.2B) teaches an outer shaft i.e., a sleeve 202a on which the print cylinder is mounted on the rotatable shaft 202b via the sleeve ([0042]).  It would have been obvious to one of ordinary skill in the art would to the selection of desired one of the first or second sections 1, 2 of the induction encoder of Howard such as a second section 2 (Fig.1) to be fixed to the sleeve opposed to but space apart from a first section 1 of the induction encoder to provide and an electrical signal. 	
Response to Arguments
	
Applicants' arguments filed on June 15, 2021 have been fully considered but they are not persuasive.
Applicant argues that Kilde et al. fails to teach the “rotatable shaft geared to the blanket wheel” and Howard does not teach the “rotary encoder for determining the angular position… 
However, as explained above, Kilde et al. teaches the limitations as recited. For example, Kilde et al. teaches that the “gear 214 is driven by a bull gear (not shown” which forms part of a conventional decorator apparatus drive mechanism” ([0044]).  Obviously, the gear 214 is part of the decorator apparatus drive mechanism so as to provide an operative inking station.  Note that Whitelaw et al. is cited to show the conventional use of encoder for determining the angular position of the print cylinder. Whitelaw et al. teaches clearly the rotary encoder for determining the angular position of the print cylinder relative to the rotatable shaft as recited since the angular position of the printing cylinder is monitored by the encoder 82 ([0082]) and the encoder must determining of the variation of the angular position of the printing cylinder so as to perform the monitoring the angular position.  Also, note that a part of the rotary encode 82 must be fixed relative to the shaft of the printing cylinder so as to provide an operative device.  Therefore, the combination of Kilde et al. and Whitelaw et al. renders obvious the structures and limitations as recited in claims 1-5, 9-12 and 14-16, and the combination of Kilde et al., Whitelaw et al. and Howard renders obvious the structures as recited in claim 6-8 and 13.
	
Conclusion
         	
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853